DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 8/3/22 are acknowledged. Any objection or rejection from the 2/4/22 office action not addressed below is withdrawn based on the amendments.
The terminal disclaimer filed on 8/3/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10391180, 9789201, 9850293, 9078927, 11369687 and 10183078 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Thus, the first 6 double patenting rejections as set forth in the 2/4/22 office action are withdrawn.
Previously, Group 1 and the species of HerPBK10 and cancer were elected.
	Claims to the elected species are rejected as set forth below. 
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/21.
	Claims 3, 6 and 12-24 have been canceled.
	Claims 1-2, 4-5, 7-11 and 28-34 are being examined.

Priority
This application is a DIV of 13/189,265 07/22/2011 PAT 10793853 13/189,265 is a CIP of PCT/US2010/021830 01/22/2010 PCT/US2010/021830 has PRO 61/147,037 01/23/2009.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/22 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The 112 rejections are new rejections necessitated by amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-11 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The most recent amendment cancels claim 6. Claim 32 depends on claim 6. As such, the scope of claim 32 is unclear.
	Claim 1 has been amended to recite ‘motif configured bind nucleic acids’. First, the meaning of such phrase is unclear as it appears that the phrase is incomplete or missing words. Further, the use of the phrase in the context of claim 1 makes the claim scope unclear. Claim 1 also recites ‘a silencing RNA molecule bound’. It is unclear if the ‘motif configured to bind nucleic acids’ must bind the silencing RNA molecule or if the claim is to require that the polypeptide be able to bind the silencing RNA molecule along with another nucleic acid. If the intent is that the ‘motif configured to bind’ must bind only the silencing RNA molecule then the claim appears to improperly use both broad ‘nucleic acids’ and narrow ‘silencing RNA molecule’ limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation nucleic acids, and the claim also recites silencing RNA molecule which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. None of the dependent claims clarify the claim scope.
	Although unclear, the instant claims have been interpreted as including no new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 has been amended to recite ‘a Her segment’. Claim 5 also recites ‘a Her segment’. Claim 5 recites a limitation already present in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The rejections below are based on previously cited art. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 11, 29 and 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medina-Kauwe (‘Targeting siRNA missiles to her2+ breast cancer’ June 2007 13 pages, retrieved from http://www.dtic.mil/cgi-bin/GetTRDoc?AD=ADA472023 on 8/13/13; cite 51 of IDS 12/8/21) and Year of publication (retrieved from http://rep945.infoeach.com/view-OTQ1fDgzNDY1NQ==.html on 9/1/15, 2 pages; cite 80 of IDS 12/8/21). 
It is noted that Medina-Kauwe states that the report date is June 2007 and approved for public release (first page). Further an independent source (a literature citation from China see ‘Year of publication’ citation above) expressly state that the publication year of the document is 2007 and is cited as evidence (see MPEP 2124) to show that Medina-Kauwe qualifies as proper prior art.
Medina-Kauwe teach the use of siRNA for breast cancer (title page 1 and introduction page 4). Medina-Kauwe teach a noncovalent siRNA conjugate specifically between HerPBK10 and HER2 siRNA (5th page, 1st paragraph) and teach delivery of HER2 siRNA (page 5 last complete paragraph and figures 5-7). Medina-Kauwe characterize the interaction as electrophilic binding (figure 3). Medina-Kauwe specifically teach that the protein HerPBK10 penetrates HER2+ cells (page 4, 2nd to last paragraph and figure 1). Medina-Kauwe expressly teach mixtures (page 5 1st paragraph) so the components would be in a composition with a carrier. Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph). Medina-Kauwe teach the use of human breast cancer cells (page 4 first bolded section). Medina-Kauwe teach that the findings suggest that the approach may be effective at targeting specific tumor cells in vivo (abstract on page 2).
Medina-Kauwe does not specifically administer to an individual.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Medina-Kauwe since Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph) and teach the use of human breast cancer cells (page 4 first bolded section). Further, Medina-Kauwe teach that the findings suggest that the approach may be effective at targeting specific tumor cells in vivo (abstract on page 2) so one would have had a reasonable expectation of success.
	In relation to the polypeptide of claims 1, 4-5, 7-8 and 32-34, Medina-Kauwe expressly teach HerPBK10 (5th page, 1st paragraph). In particular, HerPBK10 contains a Her segment (i.e. ‘Her’PBK10), a penton base (PB), as well as a decalysine (i.e. K10) which can bind nucleic acids (page 5 first paragraph). Medina-Kauwe specifically teach that the protein HerPBK10 penetrates HER2+ cells (page 4, 2nd to last paragraph and figure 1).
In relation to the RNA of claims 1-2, 29 and 31, Medina-Kauwe teach a noncovalent siRNA conjugate specifically between HerPBK10 and HER2 siRNA (5th page, 1st paragraph). Medina-Kauwe teach a noncovalent siRNA conjugate specifically between HerPBK10 and HER2 siRNA (5th page, 1st paragraph) and recognize electrophilic binding (figure 3). 
In relation to the disease and subject of clams 1 and 11, Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph). Medina-Kauwe teach the use of human breast cancer cells (page 4 first bolded section). Medina-Kauwe teach that the findings suggest that the approach may be effective at targeting specific tumor cells in vivo (abstract on page 2)

Claims 1-2, 4-5, 7-11 and 28-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medina-Kauwe (‘Targeting siRNA missiles to her2+ breast cancer’ June 2007 13 pages, retrieved from http://www.dtic.mil/cgi-bin/GetTRDoc?AD=ADA472023 on 8/13/13; cite 51 of IDS 12/8/21) and Year of publication (retrieved from http://rep945.infoeach.com/view-OTQ1fDgzNDY1NQ==.html on 9/1/15, 2 pages; cite 80 of IDS 12/8/21) in view of Hornung V. (WO 2008/017473; ‘Hornung’; as cited with IDS 12/8/21).
It is noted that Medina-Kauwe states that the report date is June 2007 and approved for public release (first page). Further an independent source (a literature citation from China see ‘Year of publication’ citation above) expressly state that the publication year of the document is 2007 and is cited as evidence (see MPEP 2124) to show that Medina-Kauwe qualifies as proper prior art.
Medina-Kauwe teach the use of siRNA for breast cancer (title page 1 and introduction page 4). Medina-Kauwe teach a noncovalent siRNA conjugate specifically between HerPBK10 and HER2 siRNA (5th page, 1st paragraph) and teach delivery of HER2 siRNA (page 5 last complete paragraph and figures 5-7). Medina-Kauwe characterize the interaction as electrophilic binding (figure 3). Medina-Kauwe specifically teach that the protein HerPBK10 penetrates HER2+ cells (page 4, 2nd to last paragraph and figure 1). Medina-Kauwe expressly teach mixtures (page 5 1st paragraph) so the components would be in a composition with a carrier. Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph). Medina-Kauwe teach the use of human breast cancer cells (page 4 first bolded section). Medina-Kauwe teach that the findings suggest that the approach may be effective at targeting specific tumor cells in vivo (abstract on page 2).
Medina-Kauwe does not specifically administer to an individual nor does Medina-Kauwe teach the specifics of claims 9-10, 28 and 30.
	Hornung teach oligonucleotides including those used for RNAi specifically siRNA (page 39 lines 1-5). Hornung teach that the inclusion of a 5’-triphosphate group on the RNA induces apoptosis of tumor cells and induces type I interferon production making 5’-triphosphate RNAi an ideal candidate for tumor therapy (page 23 lines 16-19) and suggest the use of inducing apoptosis in tumor cells (page 59 lines 7-31). Hornung shows reduction in metastases in mice with cancer (example 15 on page 101-102 and figures 16, 22-23, 25 and figure captions) when an RNA molecule with a triphosphate group is used (page 12 line 2). Hornung teach specific applications where the cancer is breast cancer (page 62 line 1 and line 11) and recognize breast cancers where Her2 is overexpressed (page 36 lines 1-6). Hornung teach that the oligonucleotide be produced by transcription by the T7 polymerase (page 43 lines 1-2, page 23 lines 21-23, example 2 on page 84 and page 88 lines 29-34). Hornung teach the inclusion of an antisense strand and the use of shRNA (page 6 line 15 and page 25 lines 18-20 and page 54 last paragraph). Hornung teach intravenous administration (page 49 last paragraph and examples).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Medina-Kauwe since Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph) and teach the use of human breast cancer cells (page 4 first bolded section). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Medina-Kauwe since Medina-Kauwe teach the use of siRNA for breast cancer (title page 1 and introduction page 4). One would be motivated to use known agents and techniques to treat breast cancer based on the nature of the problem to be solved. Since Hornung teach that the inclusion of a 5’-triphosphate group on the RNA induces apoptosis of tumor cells and induces type I interferon production making 5’-triphosphate RNAi an ideal candidate for tumor therapy (page 23 lines 16-19) one would be motivated to include a 5'-triphospate group on the siRNA in the construct of Medina-Kauwe. Further, one would have been motivated to use the known forms and administration routes taught by Hornung. One would have had a reasonable expectation of success since Medina-Kauwe teach that the findings suggest that the approach may be effective at targeting specific tumor cells in vivo (abstract on page 2). Further, Hornung teach specific applications where the cancer is breast cancer (page 62 line 1 and line 11) and recognize breast cancers where Her2 is overexpressed (page 36 lines 1-6). Medina-Kauwe teach the use of siRNA for breast cancer (title page 1 and introduction page 4).
	In relation to the polypeptide of claims 1, 4-5, 7-8 and 32-34, Medina-Kauwe expressly teach HerPBK10 (5th page, 1st paragraph). In particular, HerPBK10 contains a Her segment (i.e. ‘Her’PBK10), a penton base (PB), as well as a decalysine (i.e. K10) which can bind nucleic acids (page 5 first paragraph). Medina-Kauwe specifically teach that the protein HerPBK10 penetrates HER2+ cells (page 4, 2nd to last paragraph and figure 1).
In relation to the RNA of claims 1-2, 29 and 31, Medina-Kauwe teach a noncovalent siRNA conjugate specifically between HerPBK10 and HER2 siRNA (5th page, 1st paragraph). Medina-Kauwe teach a noncovalent siRNA conjugate specifically between HerPBK10 and HER2 siRNA (5th page, 1st paragraph) and recognize electrophilic binding (figure 3). 
In relation to the disease and subject of clams 1 and 11, Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph). Medina-Kauwe teach the use of human breast cancer cells (page 4 first bolded section). Medina-Kauwe teach that the findings suggest that the approach may be effective at targeting specific tumor cells in vivo (abstract on page 2).
In relation to claims 9-10 and 28-30, Hornung teach that the inclusion of a 5’-triphosphate group on the RNA induces apoptosis of tumor cells and induces type I interferon production making 5’-triphosphate RNAi an ideal candidate for tumor therapy (page 23 lines 16-19) and suggest the use of inducing apoptosis in tumor cells (page 59 lines 7-31). Hornung teach the inclusion of an antisense strand and the use of shRNA (page 6 line 15 and page 25 lines 18-20 and page 54 last paragraph). Hornung teach intravenous administration (page 49 last paragraph and examples).

Response to Arguments - 103
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
	Although applicants argue that Medina-Kauwe teach in vitro experiments, the instant rejection is a 103 rejection and as such the claims are not necessarily anticipated.
	Although applicants argue that Medina-Kauwe does not provide a reasonable expectation of success and is based on plans and a hypothesis, MPEP 2143.02 II recognizes that obviousness does not require absolute predictability. Medina-Kauwe expressly states “These finding suggest that the approach of using our lab’s novel targeting and cell penetration proteins may be effective at targeting specific tumor cells in vivo” (page 2 abstract). Medina-Kauwe teach the use of siRNA for breast cancer (title page 1 and introduction page 4). Further, MPEP 2107.03 III recognizes that data from in vitro or animal testing is generally sufficient to support therapeutic utility. Medina-Kauwe specifically teach that the protein HerPBK10 penetrates HER2+ cells (page 4, 2nd to last paragraph and figure 1). Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph).
	Although applicants argue about the ability to predict the production of neutralizing antibodies, the instant claims relate to methods of administering not to methods of prediction. Nowhere in Medina-Kauwe is there a requirement to form a prediction about neutralizing antibodies before carrying out any experiments. Medina-Kauwe expressly states “These finding suggest that the approach of using our lab’s novel targeting and cell penetration proteins may be effective at targeting specific tumor cells in vivo” (page 2 abstract).
	Although applicants argue that example 20 provides a surprising result, MPEP 716.02(b) recognizes that the burden is on the applicant to establish results are unexpected. MPEP 716.02(d) states that unexpected results are to be commensurate in scope with the claimed invention. MPEP 716.02(e) refers to a comparison with the closest prior art. In the instant case, applicants refer to a comparison with “Ad5 (1.2x109 pfu/mouse)”. The sequence of Ad5 is not set forth. It is unclear how Ad5 compares to HerPBK10. The amount of HerPBK10 that is used is stated in terms of mg/kg while the amount of Ad5 that is used is in terms of pfu/mouse. It is unclear how these amounts relate to one another. Applicants refer (first paragraph of page 11 of reply 8/3/22) to “ELSA of blood serum”. It is unclear what is meant by this phrase. There are inadequate facts to conclude unexpected results. There are inadequate facts to conclude unexpected results commensurate in scope with the claimed invention. 

Double Patenting
	Claims were previously rejected under double patenting based on the application and references cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 7-11 and 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-43, 46-48, 62-70 and 72-80 of copending Application No. 16/304,501 (501) in view of Medina-Kauwe (‘Targeting siRNA missiles to her2+ breast cancer’ June 2007 13 pages, retrieved from http://www.dtic.mil/cgi-bin/GetTRDoc?AD=ADA472023 on 8/13/13; cite 51 of IDS 12/8/21) and Year of publication (retrieved from http://rep945.infoeach.com/view-OTQ1fDgzNDY1NQ==.html on 9/1/15, 2 pages; cite 80 of IDS 12/8/21) in view of Hornung V. (WO 2008/017473; ‘Hornung’; as cited with IDS 12/8/21).
This is a provisional nonstatutory double patenting rejection.
501 recite polypeptide sequences (claim 78) and nucleic acid sequences (claim 35) and suggest for killing cancer (claim 35).
501 does not recite in the claims siRNA.
Based on the nature of the problem to be solved one would be motivated to use specific known nucleic acids and polypeptides taught or suggested by the prior art for known uses.
It is noted that Medina-Kauwe states that report date is June 2007 and approved for public release. Further an independent source (a literature citation from China see ‘Year of publication’ citation above) expressly state that the publication year of the document is 2007 and is cited as evidence (see MPEP 2124) to show that Medina-Kauwe qualifies as proper prior art.
Medina-Kauwe teach the use of siRNA for breast cancer (title page 1 and introduction page 4). Medina-Kauwe teach a noncovalent siRNA conjugate specifically between HerPBK10 and HER2 siRNA (5th page, 1st paragraph) and teach delivery of HER2 siRNA (page 5 last complete paragraph and figures 5-7). Medina-Kauwe characterize the interaction as electrophilic binding (figure 3). Medina-Kauwe specifically teach that the protein HerPBK10 penetrates HER2+ cells (page 4, 2nd to last paragraph and figure 1). Medina-Kauwe expressly teach mixtures (page 5 1st paragraph) so the components would be in a composition with a carrier. Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph). Medina-Kauwe teach the use of human breast cancer cells (page 4 first bolded section). Medina-Kauwe teach that the findings suggest that the approach may be effective at targeting specific tumor cells in vivo (abstract on page 2).
	Hornung teach oligonucleotides including those used for RNAi specifically siRNA (page 39 lines 1-5). Hornung teach that the inclusion of a 5’-triphosphate group on the RNA induces apoptosis of tumor cells and induces type I interferon production making 5’-triphosphate RNAi an ideal candidate for tumor therapy (page 23 lines 16-19) and suggest the use of inducing apoptosis in tumor cells (page 59 lines 7-31). Hornung shows reduction in metastases in mice with cancer (example 15 on page 101-102 and figures 16, 22-23, 25 and figure captions) when an RNA molecule with a triphosphate group is used (page 12 line 2). Hornung teach specific applications where the cancer is breast cancer (page 62 line 1 and line 11) and recognize breast cancers where Her2 is overexpressed (page 36 lines 1-6). Hornung teach that the oligonucleotide be produced by transcription by the T7 polymerase (page 43 lines 1-2, page 23 lines 21-23, example 2 on page 84 and page 88 lines 29-34). Hornung teach the inclusion of an antisense strand and the use of shRNA (page 6 line 15 and page 25 lines 18-20 and page 54 last paragraph). Hornung teach intravenous administration (page 49 last paragraph and examples).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of  501 and Medina-Kauwe since Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph) and teach the use of human breast cancer cells (page 4 first bolded section). Based on the nature of the problem to be solved one would be motivated to use specific known polypeptides and nucleic acids suggested by the prior art for known uses. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Medina-Kauwe since Medina-Kauwe teach the use of siRNA for breast cancer (title page 1 and introduction page 4). One would be motivated to use known agents and techniques to treat breast cancer based on the nature of the problem to be solved. Since Hornung teach that the inclusion of a 5’-triphosphate group on the RNA induces apoptosis of tumor cells and induces type I interferon production making 5’-triphosphate RNAi an ideal candidate for tumor therapy (page 23 lines 16-19) one would be motivated to include a 5'-triphospate group on the siRNA in the construct of Medina-Kauwe. Further, one would have been motivated to use the known forms and administration routes taught by Hornung. One would have had a reasonable expectation of success since Medina-Kauwe teach that the findings suggest that the approach may be effective at targeting specific tumor cells in vivo (abstract on page 2). Further, Hornung teach specific applications where the cancer is breast cancer (page 62 line 1 and line 11) and recognize breast cancers where Her2 is overexpressed (page 36 lines 1-6). Medina-Kauwe teach the use of siRNA for breast cancer (title page 1 and introduction page 4).
In relation to the polypeptide of claims 1, 4-5, 7-8 and 32-34, Medina-Kauwe expressly teach HerPBK10 (5th page, 1st paragraph). In particular, HerPBK10 contains a Her segment (i.e. ‘Her’PBK10), a penton base (PB), as well as a decalysine (i.e. K10) which can bind nucleic acids (page 5 first paragraph). Medina-Kauwe specifically teach that the protein HerPBK10 penetrates HER2+ cells (page 4, 2nd to last paragraph and figure 1). 501 recites HerPBK10 (claim 78).
In relation to the RNA of claims 1-2, 29 and 31, Medina-Kauwe teach a noncovalent siRNA conjugate specifically between HerPBK10 and HER2 siRNA (5th page, 1st paragraph). . Medina-Kauwe teach a noncovalent siRNA conjugate specifically between HerPBK10 and HER2 siRNA (5th page, 1st paragraph) and recognize electrophilic binding (figure 3). 
In relation to the disease and subject of clams 1 and 11, Medina-Kauwe recognize therapies and treatments of tumors (pages 6-7 connecting paragraph). Medina-Kauwe teach the use of human breast cancer cells (page 4 first bolded section). Medina-Kauwe teach that the findings suggest that the approach may be effective at targeting specific tumor cells in vivo (abstract on page 2).
In relation to claims 9-10 and 28-30, Hornung teach that the inclusion of a 5’-triphosphate group on the RNA induces apoptosis of tumor cells and induces type I interferon production making 5’-triphosphate RNAi an ideal candidate for tumor therapy (page 23 lines 16-19) and suggest the use of inducing apoptosis in tumor cells (page 59 lines 7-31). Hornung teach the inclusion of an antisense strand and the use of shRNA (page 6 line 15 and page 25 lines 18-20 and page 54 last paragraph). Hornung teach intravenous administration (page 49 last paragraph and examples).

Response to Arguments – double patenting
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
The terminal disclaimer filed on 8/3/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10391180, 8789201, 9850293, 9078927, 11369687 and 10183078 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Thus, the first 6 double patenting rejections as set forth in the 2/4/22 office action are withdrawn. However, the 7th double patenting rejection has not been addressed.
Although applicants argue that with respect to 501 that they will address the issue under certain circumstances and request that the rejection be held in abeyance, nothing has been done to overcome the rejection as set forth above so the rejection remains of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658